
	

113 S2212 IS: CFPB Improvement Act of 2014
U.S. Senate
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2212
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to strengthen the review authority of the
			 Financial Stability Oversight Council of regulations issued by the Bureau
			 of Consumer Financial Protection, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the CFPB Improvement Act of 2014.
		
			2.
			Council voting procedure
			Section 1023(c)(3)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513(c)(3)(A)) is
			 amended—
			
				(1)
				by striking 2/3 and inserting a majority; and
			
				(2)
				by inserting before the period the following: , excluding the Director.
			
			3.
			Review authority of the Council
			Section 1023 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5513) is amended—
			
				(1)
				in subsection (a)—
				
					(A)
					by striking may and inserting shall; and
				
					(B)
					by striking regulation or provision would put the safety and soundness of the United States banking system or
			 the stability of the financial system of the United States at risk and inserting regulation that is the subject of the petition is inconsistent with the safe and sound operations
			 of United States financial institutions; and
				
				(2)
				in subsection (c)—
				
					(A)
					in paragraph (3)(B)(ii), by striking would put the safety and soundness of the United States banking system or the stability of the
			 financial system of the United States at risk and inserting is inconsistent with the safe and sound operations of United States financial institutions;
				
					(B)
					in paragraph (4)—
					
						(i)
						by striking subparagraph (B); and
					
						(ii)
						by redesignating subparagraph (C) as subparagraph (B);
					
					(C)
					by striking paragraph (5); and
				
					(D)
					by redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively.
				
			4.
			Safety and soundness check
			Section 1022(b)(2)(A) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)(2)(A)) is
			 amended—
			
				(1)
				in clause (i), by striking and at the end;
			
				(2)
				in clause (ii), by adding and at the end; and
			
				(3)
				by adding at the end the following:
				
					
						(iii)
						the impact of such rule on the financial safety or soundness of an insured depository institution;
					.
			
